IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JERMALL JOHNSON,                             : No. 34 WM 2019
                                             :
                    Petitioner               :
                                             :
             v.                              :
                                             :
COURT OF COMMON PLEAS OF ERIE                :
COUNTY,                                      :
                                             :
                    Respondent               :

                                       ORDER


PER CURIAM

      AND NOW, this 28th day of August, 2019, the Application for Leave to File Original

Process is GRANTED, and the Application for Leave to Amend and the Petition for Writ

of Mandamus are DENIED.